Possession of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of one year.
A rooming-house conducted by the appellant was searched by an officer possessed of a search-warrant. A summary of the State's evidence is as follows: When the officers (riding in an automobile) stopped in front of the appellant's abode, they saw him on the front porch. Upon seeing the officers, he immediately sprang to his feet, grabbed a jug, ran through the hall and set the jug under the steps at the back of the house. He was pursued by one of the officers and was in plain view as he ran through the hall and as he put the jug under the steps. At that moment the appellant and the officer were only a few feet apart. The officer did not see the appellant pick up the jug but saw him running and followed him, as above stated. The jug was seized by the officer and found to contain a half-gallon of whisky. There was a quantity of empty bottles on hand. Another officer ran around to the back of the house and also saw the jug of whisky under the door steps.
The appellant testified that the whisky found in front of his door was placed there by some other person without his knowledge; that he arrived at his home about the same time that the officers appeared; and one Scott said to him that the officers would be down on him at any time. Appellant said to his friend that if there *Page 434 
was any whisky around the house he was unaware of it. Scott told him that he had better look around as he had enemies. Acting upon the suggestion that he had better look around, he got up and went to the back of the house. He intimated that the whisky might have been placed there by some of his roomers.
There are no complaints of the rulings of the court. The judgment is assailed upon the ground that the evidence is insufficient. The contrary view is entertained.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.